DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 5, 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oberle (US 2009/0096574).
Regarding claim 1, Oberle discloses a method for authenticating a radio frequency identification (RFID) tag, the method comprising: 
providing an RFID tag having a tag ID (permanent ID) and a pseudo-ID (encrypted value), wherein the pseudo-ID is related to the tag ID by an algorithm in a set of algorithms (Para. 16, 22);
receiving, in an RFID reader, the tag ID and the pseudo-ID from the RFID tag (Para. 23); 
applying, via a processor in the RFID reader, at least one algorithm of the set of algorithms to one of the tag ID and the pseudo-ID to generate a decoded ID (Para. 24, 28 and 22); 

if the decoded ID matches the one of the tag ID and the pseudo-ID, then deeming the RFID tag as authentic, and if the decoded ID does not match the one of the tag ID and the pseudo-ID, then deeming the RFID tag as not authentic (Para. 25).
Regarding claim 2, Oberle discloses the pseudo-ID is related to the tag ID by each algorithm in the set of algorithms (via the encrypted value can be encrypted with a public key or other encryption/decryption schemes, Para. 22).
Regarding claim 5, Oberle discloses method of claim 1 further comprising storing the tag ID in a non-programmable memory of the RFID tag (via permanent ID, Para. 16), and storing the pseudo-ID in a programmable memory of the RFID tag (via storing encrypted values on the RFID chip, Para. 16).
Regarding claim 8, Oberle discloses the set of algorithms comprises a key (via public/private key encryption, Para. 22).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 3, 4, 6, 7, 9, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oberle, and further in view of Czyzewski (US 2008/0096628).
Regarding claims 3, 6, 7, Oberle fails to disclose the applying further comprises applying each algorithm in the set of algorithms to the one of the tag ID and the pseudo-ID to generate the decoded ID.
Czyzewski teaches redundant authorization checks to improve integrity of a verification process (redundant authorization checks using similar or dissimilar authentication methods, or double checks, so that the integrity of the verification is increased, Para. 32).
From the teachings of Czyzewski, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Oberle to include the applying further comprises applying 
Regarding claim 4, Oberle and Czyzewski discloses the claimed invention, wherein Oberle discloses selecting at least one active algorithm from the set of algorithms, and wherein the applying further comprises applying the selected at least one active algorithm to the one of the tag and the pseudo-ID to generate the decoded ID (Para. 22-25).
Regarding claim 9, Oberle fails to disclose further comprising comparing, during a first time period, the one of the tag ID and the pseudo-ID with a first decoded ID generated by a first algorithm and comparing, during a second time period, the one of the tag ID and the pseudo-ID with a second decoded ID generated by a second algorithm.
Czyzewski teaches redundant authorization checks to improve integrity of a verification process (redundant authorization checks using similar or dissimilar authentication methods, or double checks, so that the integrity of the verification is increased, Para. 32).
From the teachings of Czyzewski, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Oberle to include further comprising comparing, during a first time period, the one of the tag ID and the pseudo-ID with a first decoded ID generated by a first algorithm and comparing, during a second time period, the one of the tag ID and the pseudo-ID with a second decoded ID generated by a second algorithm in order to improve integrity of tag authentication.
Regarding claim 10, Oberle and Czyzewski disclose further comprising deeming the RFD tag as authentic if both the first decoded ID and the second decoded ID match the one of the tag ID and the pseudo-ID (redundant authorization checks, see rejection of claim 9 above).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20110291803 A1 teaches a method of communication between RFID devices that includes mutually authenticating the RFID devices is disclosed. Once mutual authentication is completed, one or more encrypted messages based on the encryption scheme can be exchanged between the RFID devices.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONG HANG JIANG whose telephone number is (571)270-3024. The examiner can normally be reached Monday - Friday 9:30-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on (571)272-4090. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YONG HANG JIANG/Primary Examiner, Art Unit 2689